 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PHONGSAVANH SAYAVONG
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 1:19-cr-00151-DAD-BAM
                                         )
11                     Plaintiff,        )               STIPULATION FOR MODIFICATION OF
                                         )               THE PRETRIAL RELEASE CONDITION
12                                       )               OF HOME DETENTION, AND
     vs.                                 )               ORDER THEREON
13                                       )
                                         )
14   PHONGSAVANH SAYAVONG,               )
                                         )
15                                       )               Judge: Hon. Barbara A. McAuliffe
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, PHONGSAVANH

19   SAYAVONG, his attorney of record, CAROL ANN MOSES, and Assistant United States

20   Attorney, KIMBERLY SANCHEZ, that a temporary Pretrial Release Modification of Mr.

21   Sayavong’s home detention condition for February 9, 2020, between 6:00 PM and 11:00 PM, be

22   granted so that Mr. Sayavong may attend his mother’s birthday celebration to be held at the

23   banquet hall next to the restaurant where he works. The birthday celebration is a small family

24   gathering and no children will be present, including Mr. Sayavong’s daughter. Assistant United

25   States Attorney Kimberly Sanchez is aware of this request and has no objection.

26           On August 19, 2019, Mr. Sayavong was released from custody with release conditions. He

27   was given a location monitoring ankle device restricting him to Home Detention.

28           The above mentioned birthday celebration will take place at a banquet hall located at 1820


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITIONS OF HOME DETENTION                                                             1
 1   N. First Street, Fresno, CA 93703. Mr. Sayavong will arrive at the birthday celebration at or about

 2   6:00 PM on February 9, 2020 and will return to his home no later than 11:00 PM the same day.

 3           Mr. Sayavong’s sister and third party custodian, Nancy Sayavong, has confirmed that she

 4   will be present and with Mr. Sayavong the entire time. All attendees of the above mentioned

 5   birthday celebration are aware of Mr. Sayavong’s pending cases. All attendees verified their cell

 6   phones are password protected and Mr. Sayavong will not have access to their cell phones during

 7   the gathering at any point.

 8           Pretrial Services Officer Frank Guerrero monitoring Mr. Sayavong in the Eastern District

 9   of California reports that Mr. Sayavong has remained in full compliance with all that has been

10   asked of him and defers to the Court regarding this modification request.

11           The proposed modification of the home detention component of the Pretrial Release

12   Conditions for Mr. Sayavong is FROM:

13
                              HOME DETENTION: You must remain inside your residence
14                   at all times except for employment; education; religious services;
                     medical; substance abuse, or mental health treatment; attorney visits;
15
                     court appearances; court-ordered obligations; or other activities
16                   pre-approved by the PSO.
     TO:
17
                            On February 9, 2020 between the hours of 6:00 PM –
18                   11:00 PM, the home detention condition will be temporarily lifted so
                     that Mr. Sayavong can attend his mother’s birthday celebration at a
19                   banquet hall, located at 1820 N. First Street, Fresno, CA 93703, with
                     the understanding that once the approved time ends, the home detention
20
                     condition will be reinstated.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITIONS OF HOME DETENTION                                                                2
 1           All other terms and conditions of Pretrial Release not in conflict with this proposed order

 2   will stay in the same force and effect.

 3

 4

 5   Dated: February 6, 2020                                /s/Carol Ann Moses
                                                            CAROL ANN MOSES
 6                                                          Attorney for Defendant
 7                                                          PHONGSAVANH SAYAVONG

 8
     Dated: February 6, 2020                                /s/Kimberly Sanchez
 9                                                          KIMBERLY SANCHEZ
                                                            Assistant United States Attorney
10

11

12                                                  ORDER
13           The Court accepts the above Proposed Order and adopts its terms as the Order of this
14   Court in case no. 1:19-cr-00151-DAD-BAM. Accordingly, Mr. Sayavong’s conditions of Pretrial
15   Release are modified as follows:
16
                  1. Conditions of Release for Mr. Sayavong are hereby modified as to the Home
17                   Detention component to reflect that Mr. Sayavong will be at a banquet hall,
18                   located at 1820 N. First Street, Fresno, CA 93703 on February 9, 2020 between the
                     hours of 6:00 PM - 11:00 PM and is ordered as follows:
19
                                     On February 9, 2020 between the hours of 6:00 PM – 11:00 PM,
20                           the home detention condition will be temporarily lifted so that Mr.
                             Sayavong can attend his mother’s birthday celebration at a banquet hall,
21                           located at 1820 N. First Street, Fresno, CA 93703, with the understanding
22                           that once the approved time ends, the home detention condition will be
                             reinstated.
23
                  2. All other Pretrial Conditions of Release will remain in full force and effect.
24
     IT IS SO ORDERED.
25

26       Dated:     February 6, 2020                            /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITIONS OF HOME DETENTION                                                                  3
